      Case 4:20-cv-00772-DPM Document 15 Filed 08/31/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

LEEOGOSTON
ADC #105879                                               PETITIONER

v.                        No. 4:20-cv-772-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT

                             JUDGMENT
     Goston' s petition is dismissed with prejudice.



                                                   V
                                 D .P. Marshall Jr.
                                 United States District Judge
